IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10043
                        Conference Calendar



EUGENE IVORY HENTON,

                                         Plaintiff-Appellant,


versus

DENNISE FREDERICK, Classification Officer
Tarrant County Sheriff's Department,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-239-A
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eugene Ivory Henton, (#0180336), argues that the summary

judgment for the defendant was improper and that the district

court should not have denied a motion for continuance, construed

as a motion brought pursuant to Fed. R. Civ. P. 60(b).   Henton

noticed an appeal from the denial of the motion but not from the

summary judgment.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            96-10043
                               -2-

     Henton may not now challenge the summary judgment because

the denial of a Rule 60(b) motion does not bring up the

underlying judgment for review.   In re Ta Chi Navigation (Panama)

Corp. S.A., 728 F.2d 699, 703 (5th Cir. 1984).   As to the denial

of his Rule 60(b) motion, we have reviewed the record and

Henton's brief and AFFIRM the district court's denial for

essentially the same reasons set forth by the district court.

Henton v. Frederick, No. 4:95-CV-239-A (N.D. Tex. Jan. 4, 1996).

Henton's motion to amend his complaint is denied.

     AFFIRMED; MOTION DENIED.